Citation Nr: 1543503	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Evaluation of right foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses), currently evaluated as 20 percent disabling.  

2.  Evaluation of left foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the foot (corns and callouses), currently evaluated as 20 percent disabling.

3.  Evaluation of urethral stricture, currently evaluated as 40 percent disabling from June 7, 2005 to June 8, 2014.

4.  Evaluation of urethral stricture, currently evaluated as 60 percent disabling since June 9, 2014.

5.  Entitlement to an earlier effective date prior to June 7, 2005 for the assigned 40 percent evaluation of urethral stricture.

6.  Entitlement to an earlier effective date prior to June 9, 2014 for the assigned 60 percent evaluation of urethral stricture.

7.  Entitlement to total disability evaluation based on individual unemployablity (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1972 to August 12, 1975 and from November 17, 1976 to November 16, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

During the course of the appeal, in a July 2014 rating decision, the RO granted a 60 percent disability rating for urethral stricture effective June 9, 2014.  The Veteran has not indicated that he agrees with the higher rating assigned for his urethral stricture.  Further, in August 2014, he filed a notice of disagreement which indicated he wished to appeal the effective date for the award of the 60 percent rating.  Therefore, as this is not a full grant of the benefits sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that a November 2014 rating decision denied the Veteran's claim for TDIU.  In February 2015, the Veteran submitted a notice of disagreement with respect to the denial of TDIU.  As the Veteran asserts that he is unemployable as a result of the service-connected issues on appeal, TDIU is considered "part and parcel" of the underlying claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue is inextricably intertwined with the increased rating issues on appeal and must be addressed by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the symptoms of his service-connected right and left foot disorders and urethral stricture are more severe than presently evaluated.  VA medical treatment records show that in September 2014 the Veteran stated that his foot pain has worsened and he is having difficulty walking.  Also, a letter from the Veteran received by the VA in September 2014 indicates that the Veteran was told to send a letter to have urethral stricture upgraded due to complication.  A letter following the statement was not received; however the statement indicates that the Veteran asserts that his urethral stricture has worsened.  

The Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected right and left disorders , to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the feet (corns and callouses) and urethral stricture on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Further, the Veteran has previously stated that his urethral stricture and bilateral foot disorders prevent him from working.  In May 2015, through his representative, the Veteran stated that he is entitled to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) and requested that his claims be referred to the Director of Compensation Service.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Thus, the Board finds that the RO must determine whether referral to the Director of Compensation Service is warranted for an increase in the Veteran's urethral stricture and right and left foot disorders following completion of the VA examinations.   

Prior to issuing new evaluations, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims for increased disability ratings on appeal.  Accordingly, the Board deferred its adjudication of the issue of entitlement to TDIU pending completion of the development set forth in its remand directive.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for his service-connected right and left foot disorders and urethral stricture.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected right and left foot disorders, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the feet (corns and callouses).

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected urethral stricture.

The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

4.  After completion of the above action, the AMC/RO should determine whether urethral stricture and the right and left foot disorders warrant referral to the Under Secretary for Benefits, or the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), consistent with requisite procedures.  If so, the issue(s) must be referred.

5.  After adjudication of the claims for increased ratings for service-connected urethral stricture and right and left foot disorder, to include foot strain and recurrent foot pain due to chronic hyperkeratosis of the feet (corns and calluses), the RO should readjudicate the issue of entitlement to a TDIU.  

6.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




